                                                                    tJCUMENT                                   ,
                                                                      ELECTRONICALLV "'' Jcr· i;
UNITED STATES DISTRICT COURT
                                                                   I! DOC#:________           -..l.r.a-''-'L.J-1


                                                                                              II
SOUTHERN DISTRICT OF NEW YORK                                      ' 'JTE FIL<.:D: __   1_Q_/_3Jb9_1j-~ i
                                                                      · "--~-""'=""c·: ·-· -- ·         - -· ·I
JEAN CARLOS ROSA,

                             Plaintiff,
                                                             l 7-cv-3344 (NSR)(JMC)
       -against-
                                                             ORDER AND OPINION
COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.


NELSON S. ROMAN, United States District Judge:

       Plaintiff Jean Carlos Rosa ("Plaintiff') commenced this action, pursuant to 42 U.S.C. §

405(g), challenging the administrative decision of the Commissioner of Social Security ("the

Commissioner"), which denied Plaintiffs applications for Supplemental Social Security Income

benefits ("SSI"), finding him not disabled under the Social Security Act (the "Act"). This case

was referred to Magistrate Judge Judith C. McCaithy ("MJ McCarthy"), pursuant to 28 U.S,C.

§ 636(b) and Federal Rule of Civil Procedure 72(b), to issue a Rep01t and Recommendation ("R

& R") on Defendant's motion and Plaintiffs cross-motion for judgment on the pleadings. (ECF

No. 11, 16). Now before the Court is MJ McCarthy's R & R, recommending that Defendant's

motion be denied, the Plaintiffs cross-motion be granted and that the case be remanded back to

the Commissioner for further proceedings. (ECF No. 18.) The Parties had until August 27, 2018,

to oppose the R & R but no opposition was filed. For the following reasons, the Court adopts MJ

McCaithy's R & R in its entirety, Defendant's Motion for Judgment on the Pleadings is DENIED,

and Plaintiffs motion is GRANTED to the extent of remanding the matter.

                                          BACKGROUND

       The following facts are summarized and taken from the administrative record and the

patties' submissions.
                                                  1
       Plaintiff was born in December 1992. (AR-111). In February 2001, at the age of eight,

Plaintiff was granted childhood SSI benefits based on a determination that Plaintiff was disabled

with an onset date of November 1, 2000. (AR-111, 125). In 2010, upon reaching the age of

eighteen, the Social Security Administration (“SSA”) re-determined Plaintiff’s eligibility for

benefits under the adult disability standard. (AR-112-16). See 42 USC § 1382c(a)(3)(H0(iii). In

April 2011, the SSA notified Plaintiff that he was not disabled, as defined by statute, as of June

30, 2011. (Id.) Plaintiff moved for reconsideration of the SSA’s determination. (AR-118-22). The

SSA held a hearing on December 11, 2012 wherein the Administrative Law Judge (“ALJ”) upheld

the agency’s determination finding Plaintiff not disabled. (AR-123-41).

       Plaintiff requested and was granted a hearing challenging the determination of ineligibility

and a hearing was held on March 10, 204. (AR-25-46). In a written decision, dated March 26,

2014, Plaintiff was determined not to be disabled. (AR-9-24). Plaintiff sought review to the

Appeals Council of that determination and provided additional evidence in support of his claim of

disability. (AR1-4). The Appeals Council denied Plaintiff’s request for review. (AR1-4). Plaintiff

thereafter commenced this action.

                                    STANDARD OF REVIEW

       A magistrate judge may “hear a pretrial matter dispositive of a claim or defense” if so

designated by a district court. See Fed. R. Civ. P. 72(b)(1); accord 28 U.S.C. § 636(b)(1)(B). In

such a case, the magistrate judge “must enter a recommended disposition, including, if appropriate,

proposed findings of fact.” Fed. R. Civ. P. 72(b)(1); accord 28 U.S.C. § 636(b)(1). Where a

magistrate judge issues a report and recommendation, the following statute applies:

       [w]ithin fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to which

                                                    2
       objection is made. A judge of the court may accept, reject, or modify, in whole or
       in part, the findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1); accord Fed. R. Civ. P. 72(b)(2), (3). However, “[t]o accept the report and

recommendation of a magistrate, to which no timely objection has been made, a district court need

only satisfy itself that there is no clear error on the face of the record.” Wilds v. United Parcel

Serv., Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003) (quoting Nelson v. Smith, 618 F. Supp. 1186,

1189 (S.D.N.Y. 1985)); accord Caidor v. Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008)

(“[F]ailure to object timely to a magistrate’s report operates as a waiver of any further judicial

review of the magistrate’s decision.”) (quoting Small v. Sec. of HHS, 892 F.2d 15, 16 (2d Cir.

1989)); see also Fed. R. Civ. P. 72 advisory committee note (1983 Addition, Subdivision (b))

(“When no timely objection is filed, the court need only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.”).

       To the extent a party makes specific objections to an R & R, those parts must be reviewed

de novo. 28 U.S.C. 636(b)(l); Fed. R. Civ. P. 72(b); United States v. Male Juvenile, 121 F.3d 34,

38 (2d Cir. 1997). In a de novo review, a district court must consider the "[r]eport, the record,

applicable legal authorities, along with Plaintiff’s and Defendant's objections and replies." Diaz

v. Girdich, No. 04-cv-5061, 2007 U.S. Dist. LEXIS 4592, at *2 (S.D.N.Y. Jan. 23, 2007) (internal

quotation marks omitted). But to the extent "a petition makes only general and conclusory

objections . . . or simply reiterates the original arguments, the district court will review the report

and recommendations strictly for clear error." Harris v. Burge, No. 04-cv-5066, 2008 U.S. Dist.

LEXIS 22981, at *18 (S.D.N.Y. Mar. 25, 2008). The distinction turns on the whether a litigant's

claims are "clearly aimed at particular findings in the magistrate's proposal" or are a means to take

a "'second bite at the apple' by simply relitigating a prior argument." Singleton v. Davis, No. 03-

cv-1446, 2007 U.S. Dist. LEXIS 3958, at *2 (S.D.N.Y. Jan. 18, 2007) (citation omitted).

                                                      3
                                          DISCUSSION

       Neither Plaintiff nor Defendant timely objected to the R & R. Thus, the Court reviews the

R & R for clear error.

       An individual is deemed disabled under the Act if he or she is unable to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months. See Cichochi v. Astrue, 729 F.3d 172, 176 (2d Cir.

2013) (quoting 42 U.S.C. § 423(d)(1)(A)). Additionally, the individual’s physical or mental

impairments must be of such severity that he or she is unable, considering their age, education,

and work experience, engage in any kind of substantial gainful work which exists in the national

economy. 42 U.S.C. §423(d)(2)(A).

               The SSA’s regulations provide “a five-step sequential framework to guide the

presiding administrative law judge in evaluating claims for benefits under the Act. McIntyre v.

Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v. Astrue, 537 F.3d 117, 120 (2d Cir.

2008)); 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). The framework provides:

        1. The Commissioner considers whether the claimant is currently engaged in substantial
gainful activity;
        2. If not, the Commissioner considers whether the claimant has a ‘severe impairment’
which limits his or her mental or physical ability to do basic work activities;
        3.If the claimant has a “severe impairment,” the Commissioner must ask whether, based
solely on medical evidence, claimant has an impairment listed in Appendix 1 of the regulations. If
the claimant has one of these enumerated impairments, the Commissioner will automatically
consider him [or her] disabled, without considering vocational factors such as age, education, and
work experience;
        4. If the impairment is not ‘listed’ in the regulations, the Commissioner then asks whether,
despite the claimant’s severe impairments, he or she has residual functional capacity to perform
his or her past work; and
        5. If the claimant is unable to perform his or her past work, the Commissioner then
determines whether there is other work which the claimant could perform.
Id.; see also Shaw v. Chater, 221 F.3d 126, 132 (2d Cir. 2000).



                                                     4
        It is well settled, “Social Security proceedings are inquisitorial rather than adversarial, ”

thus it is the ALJ's legal obligation to thoroughly investigate the facts and develop the arguments

both for and against the granting benefits. Sims v. Apfel, 530 U.S. 103, 110–11 (2000) (citing

Richardson v. Perales, 402 U.S. 389, 400–401 (1971)). Mindful, however that the claimant bears

the burden of establishing he or she is disabled, as defined by statute. Cichocki v. Astrue, 729 F.3d

at 176 (internal citations omitted). To create an irrebuttable presumption of disability under

regulations governing eligibility for Social Security Disability (SSD) benefits, claimant must either

have a listed impairment, or one that is equal to a listed impairment. 20 C.F.R. §§ 404.1520(d),

416.920(d); Shaw v. Chater, 221 F.3d 126 (2d Cir. 2000). A district court’s function in reviewing

a denial of Social Security disability benefits is not to undertake de novo review of whether a

claimant is actually disabled but rather to determine if the proper legal standards were applied and

the decision is supported by substantial evidence (meaning more than a mere scintilla of evidence)

in the factual record. See Coleman v. Shalala, 895 F. Supp. 50 (S.D.N.Y. 1995); Toro v. Chater,

937 F. Supp. 1083 (S.D.N.Y. 1996).

        In the instant matter, MJ McCarthy determined that the ALJ failed to properly develop the

record with respect to evidence proffered by Plaintiff’s treating physicians, Dr. Fernando Taveras

(“Dr. Taveras”), a psychiatrist, and LCSW Selena Jacobson-Perez (“LCSW Jacobson-Perez”), a

psychotherapist. Dr. Taveras and LCSW Jacobson-Perez treated Plaintiff from on or about August

2013 through December 2015. Additionally, LCSW Jacobson-Perez completed a psychiatric

questionnaire of Plaintiff in March 2016 wherein she provided a comprehensive overview of

Plaintiff’s mental state. Although the questionnaire was not submitted until Plaintiff sought review

by the Appeal Council of the ALJ’s denial determination, such evidence was relevant. 1 The SSA


        1
           Since the Appeals Council denied Plaintiff’s request for review, the ALJ’s determination must be deemed
the final decision. See Lesterhuis v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015) (citing Perez v. Chater, 77 F.3d 41, 44

                                                              5
regulations permit a claimant to submit new and relevant evidence to the Appeals Council when

requesting review of an ALJ’s determination. See 20 CFR §§ 416.1470(a)(5) and 416.1468(a).

Once relevant evidence is added to the record, the Appeals Council must consider the entire record,

including the new evidence, and determine whether the “administrative law judge's action,

findings, or conclusion is contrary to the weight of the evidence currently of record.” 20 C.F.R. §

404.970(b). As determined by MJ McCarthy, the ALJ’s failure to fully develop the administrative

record with respect to Dr. Taveras and LSCW Jacobson-Perez treatment of Plaintiff, resulted in

sufficient gaps in the record warranting that the matter be remanded for further proceedings.

Generally, the opinion of a treating physician is given controlling weight if it is well supported by

medical findings and not inconsistent with other substantial evidence. Rosa v. Callahan, 168 F.3d

72, 78–79 (2d Cir. 1999) (citing Clark v. Commissioner of Soc. Sec., 143 F.3d 115, 118 (2d

Cir.1998)) (internal citations omitted); 20 C.F.R. § 404.1527(d)(2)); see also Schisler v. Sullivan,

3 F.3d 563, 567 (2d Cir.1993). Neither the ALJ nor the Appeals Council discussed Dr. Taveras’

diagnosis of the existence of a possible mood disorder. Nor was there adequate discussion of

LSCW’ Jacobson-Perez’s treatment records and questionnaire. Based on the record as it currently

exist, as MJ McCarthy found, the court is unable to determine whether proper weight was accorded

to Plaintiff’s treating psychiatrist and therapist. Having found no clear error, the Court adopts MJ

McCarthy’s R & R and remands the matter back to the SSA for further proceedings consistent

with this Opinion and Order, and the R &R.




(2d Cir.1996)) (If the Appeals Council denies review of a case, the ALJ's decision, and not the Appeals Council's, is
the final agency decision).

                                                              6
       CONCLUSION

       For the reasons stated above, the Court adopts MJ McCarthy's R & R in its entirety.

Defendant's Motion for Judgment on the Pleadings is DENIED, Plaintiffs motion is GRANTED

in part to the extent the action is remanded to the SSA for further proceedings consistent with the

R & R. The Clerk of Court is respectfully directed to terminate the motions at ECF Nos. 11 and

16, to remand the matter for fu1ther proceedings, to mail a copy of this Opinion to Plaintiff and to

show proof of service on the docket.

Dated: October3, 2018                                        SO ORDERED:




                                                         ~
       White Plains, New York




                                                     7
